Cook, P. J.,
delivered the opinion of the court.
The Hickahala drainage district was organized under chapter 195, Laws of 1912, as amended by chapter 269, Laws of 1911. The proposed district was wholly in the county of Tate, and the proceedings were initiated by the requisite number of landowners of the proposed district, residing in Tate county, and the organization of the district was by the order of the board of supervisors of that county.' The procedures prescribed by the statutes were literally complied with. The notice directed to the owners of the lands embraced in the proposed district was published in a newspaper as prescribed, and the notice that the board would, upon a given date, proceed to assess the benefits accruing to the several tracts of land composing the district. These notices were not given to the owners by name, but were addressed to the owners of lands described.
The appellant, in his bill of complaint, alleged that the notices of the organization of the district and the assessment of benefits prescribed by the statutes were not sufficient.under the Constitution; in other words, the statutory plan deprived 'him of his property without due process of law. Upon the presentation .of the bill of complaint to the chancellor a temporary injunction was issued by him restraining the collection of the assessed benefits to his land. From a decree dissolv*801ing the injunction an appeal is prosecuted to this court.
It seems to us that the statutes do not contemplate that the published notice to the owners of the land shall be directed to each owner by name.
The proceedings prescribed were and are in rem, and are of such.a nature as would arrest the attention of all interested persons. Indeed, any other method would be impracticable. If it is necessary to name the owners in the published- notice, the scheme would be impossible. An abstract of title of all the lánds would have to be made, and the time and labor necessary to discover and declare the titles to each separate subdivision of land would destroy all attempts to ^organize improvement districts. In fact, this very point has been decided by this court, and the narrow view was rejected. Cox v. Wallace, 100 Miss. 541, 56 So. 461; Jones v. Drainage District, 102 Miss. 796, 59 So. 921.
It is contended that the law is unconstitutional because it confers or imposes jurisdiction upon the chancery court in cases wherein the proposed district is to embrace territory situated in more than one county. It is said that the Constitution limits the jurisdiction of that court, and the legislature is without power to extend or limit the same. We think Yazoo County v. Grable, 111 Miss. 893, 72 So. 777, disposes of that contention.
There is no merit in the contention that the description of the territory forming the proposed drainage district is “unintelligible.” We have gone over the engineer’s description with due care, and we find no difficulty in locating each tract of land within the limits of the area which is to compose the district.
While we believe that all of the questions raised in this appeal have already been determined adversely to appellant’s contention, the fact that the improvement district was organized and bonds authorized and sold before the suit was begun seems to call for an opinion in this case.

Affirmed,